DETAILED ACTION
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on May 23, 2022 has been entered.  Claims 1, 8, 10, 11, 17 and 19 have been amended.  New claim 20 has been added.  Thus, claims 1-20 are still pending in this application, with claims 1, 18 and 19 being independent.
 	Applicant’s amendment of May 23, 2022 overcomes the following objections and/or rejections:
Objections to the drawings.  The replacement sheets received on May 23, 2022 are acceptable; and
Objections to claims 8, 10, 11, 17 and 19.
Applicant’s arguments with respect to claim(s) 1-3, 6, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1, 6 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2004/0085325, hereinafter “WANG”) in view of JIA et al. (US 2020/0279384, hereinafter “JIA”).	 
	Regarding claim 1, WANG discloses an apparatus (e.g., ¶ [0032]: “general purpose or special purpose computing system environments or configurations.”) for rendering a visual scene (Abstract: “system and process for reconstructing optimal texture maps from multiple views of a scene”;  Abstract: “to warp reference textures to a desired location,”  Abstract: “can be incorporated in a variety of applications, such as texturing of 3D models, analysis by synthesis methods, super-resolution techniques, and view-dependent texture mapping.”), the apparatus comprising a processor (FIG. 1:  computer 110 including a processing unit 120; also see ¶ [0034].) that is configured to perform a content visualization stage (e.g., ¶ [0033]: “computer-executable instructions, such as program modules, being executed by a computer.”    ¶ [0011]: “The procedure employed to reconstruct a final, combined texture from multiple input textures”  ¶ [0041]: “the program modules embodying the invention.”), wherein in the content visualization stage, the processor is configured to 
 	acquire as a first input a set of images of one or more objects (¶ [0002]: “The invention is related to texture map construction, and more particularly to a system and process for generating an optimal texture map of a scene from a plurality of textures each of which is reconstructed from multiple input textures representing the same portion of the scene and taken from images of the scene captured from different perspectives.”  ¶ [0011]: “The input textures used to form a particular final texture of the texture map all represent the same portion of a scene being modeled, except that each was taken from images of the scene captured from different perspectives.”  ¶ [0012]: “the multiple input or reference textures,”  ¶ [0041]: “a plurality of digitized textures each of which represents the same portion of a scene, and each of which was taken from images of the scene captured from different perspectives (process action 200).” ), 
 and to acquire as a second input a geometry representation of the one or more objects in a 3D-space (e.g., ¶ [0004]: “3D models”) (¶ [0004]: “Texture mapping is an established rendering technique used to enhance the realism of 3D models. In computer vision, 3D models are typically constructed using multiple images (and possibly range data). Their textures are also recovered using combinations of appropriately extracted parts of the source images.”  ¶ [0010]: “The present invention is directed toward a system and process for reconstructing optimal texture maps from multiple views of a scene that can be incorporated with great advantage in the aforementioned texturing of 3D models,”   NOTE:  By necessity, rendering a 3D model by texture mapping requires “acquiring” a 3D model as an input to the texture mapping process, and, as such, acquiring a 3D model as an input is inherently taught by WANG.), 
 the geometry representation comprising a position information of the one or more objects within the visual scene (¶ [0010]: “texturing of 3D models,”  ¶ [0041]: “Generally, the system and process according to the present invention involves constructing a texture map for a modeled scene”.  NOTE:  One of ordinary skill in the art in the computer graphics art would understand that, a 3D model of a modeled scene inherently includes position information of the one or more objects within the modeled scene, i.e., the positions of portions of the modeled scene.  In other words, 3D models, by definition, are described (i.e., modeled) using 3 dimensions,  such as x,y,z coordinates (i.e., position information) in a three-dimensional reference coordinate frame.), 
 	acquire a final image (e.g., ¶ [0011]: “final texture”; ¶ [0081]: “constructing a single, optimal texture from the multiple input textures”;  ¶ [0087]: “The resulting large set of linear equations was then solved to establish the final texture.”  ¶ [0004]: “Texture mapping is an established rendering technique used to enhance the realism of 3D models.”  NOTE:  In other words, the final image is an image of the 3D model rendered by texture mapping the optimal final texture on the 3D model.) representing the visual scene (e.g., ¶ [0002]: “an optimal texture map of a scene”;  ¶ [0011]: “a scene being modeled”) from a perspective of a target position (e.g., ¶ [0010]: “to warp reference textures to the desired location,”  ¶ [0083]: “each of which projects the respective texture to the desired view.”) (¶ [0002]: “The invention is related to texture map construction, and more particularly to a system and process for generating an optimal texture map of a scene from a plurality of textures each of which is reconstructed from multiple input textures representing the same portion of the scene and taken from images of the scene captured from different perspectives.”  ¶ [0011]: “More specifically, the present texture map reconstruction system and process generates each final texture used in defining the map from a plurality of textures, each of which is reconstructed from multiple input textures. The input textures used to form a particular final texture of the texture map all represent the same portion of a scene being modeled, except that each was taken from images of the scene captured from different perspectives. The procedure employed to reconstruct a final, combined texture from multiple input textures generally involves first resampling the multiple textures, and then computing a weight matrix for each input texture from its corresponding resampled texture. This weight matrix is made up of spatially-variant weights which when applied to the associated input texture produces the resampled texture. Once the weight matrices have been computed, the input textures are blended. This part of the procedure entails using the weight matrices to produce said single combined texture. Essentially, this involves combining the weight matrices and then determining what single texture of a desired size produces the individual input textures when the combined weight matrix is applied to it. This single texture is then designated as the aforementioned final combined texture.”), 
 the visual scene comprising the one or more objects (¶ [0011]: “portion of a scene being modeled”;  ¶ [0044]: “the object being textured.”), and 
 	
 	wherein the content visualization stage comprises: 
 	a target view synthesis stage configured to acquire a target view image (e.g., ¶ [0011]: “final texture”; ¶ [0081]: “constructing a single, optimal texture from the multiple input textures”;  ¶ [0087]: “The resulting large set of linear equations was then solved to establish the final texture.”) from the set of images (¶ [0010]: “reconstructing optimal texture maps from multiple views of a scene”) irrespective of the geometry representation (NOTE: The process of determining the optimal final texture does not rely on the 3D model in any way.  There is no mention anywhere in the disclosure of using the 3D model in the process of determining the optimal final texture of the desired view.  In other words, the optimal final texture is determined irrespective of the geometry representation of the scene.), 
 the target view image representing the one or more objects (¶ [0011]: “portion of a scene being modeled”;  ¶ [0044]: “the object being textured.”) from the perspective of the target position (e.g., ¶ [0010]: “to warp reference textures to the desired location,”  ¶ [0083]: “each of which projects the respective texture to the desired view.”), and 
 	a texture mapping block being configured to map the target view image on the geometry representation (¶ [0002]: “The invention is related to texture map construction, and more particularly to a system and process for generating an optimal texture map of a scene from a plurality of textures each of which is reconstructed from multiple input textures representing the same portion of the scene and taken from images of the scene captured from different perspectives.”  ¶ [0004]: “Texture mapping is an established rendering technique used to enhance the realism of 3D models. In computer vision, 3D models are typically constructed using multiple images (and possibly range data). Their textures are also recovered using combinations of appropriately extracted parts of the source images.” ¶ [0010]: “a system and process for reconstructing optimal texture maps from multiple views of a scene that can be incorporated with great advantage in the aforementioned texturing of 3D models, analysis by synthesis methods, super-resolution techniques, and view-dependent texture mapping.”) 
 under consideration of the target position (¶ [0083]: “the desired view.”  Abstract: “Namely, the steps of reconstructing, warping, prefiltering, and resampling are followed in order to warp reference textures to a desired location, and to compute spatially-variant weights for optimal blending.”  Abstract: “view-dependent texture mapping.”).
 	WANG fails to disclose: “consider at least one of a lighting effect and/or an object interaction effect between the one or more objects and one or more further objects comprised by the visual scene.”
 	However, whereas WANG is not explicit as to, JIA teaches:
	consider at least one of a lighting effect and/or an object interaction effect between the one or more objects and one or more further objects comprised by the visual scene (¶ [0004]: “In DIBR, virtual views are synthesized from existing views with their associated depth information. The existing views are warped to a depicted 3D world and then back projected to a target view position. As a result, background area occluded by a foreground object in an existing view might be disoccluded (without any available image data from the existing views) in a target view from the target view position, thereby creating holes in the target view. In addition, discontinuities in depth image(s) can also cause holes in synthesized views. As the total number of views to be encoded or transmitted in video signals is reduced or minimized in real video display applications, areas of holes in synthesized views generated from the reduced or minimized number of views become relatively large and relatively numerous, thereby creating readily noticeable visual artifacts.”  ¶ [0024]: “Synthesized images generated from pre-synthesized multi-view images may contain texture hole regions that are disoccluded from previously occluded texture regions in the pre-synthesized multi-view images.”  ¶ [0025]: “Techniques as described herein can be used to fill in pixel values in the texture hole regions. A texture hole mask can be used to identify existences and locations of any texture hole regions in a synthesized image.”   ¶ [0026]: “Background pixels (e.g., bordering background pixels, nearest background pixels to a texture hole pixel, etc.) used for predicting pixel values in each texture hole region or a texture hole pixel therein may be distinguished from non-background pixels (e.g., bordering foreground pixels, nearest foreground pixels to a texture hole pixel, etc.) by automatic clustering or segmentation operations.”  ¶ [0039]: “Image areas such as a background area occluded by a foreground object in a pre-synthesized view in some or all of the pre-synthesized views (112-1, 112-2, . . . 112-N) may be disoccluded (but without any available image data from the existing views) in the target view from the target view position, thereby creating holes in the target view. In addition, discontinuities in the pre-synthesized depth images (124-1, 124-2, . . . 124-N) can also cause holes in the synthesized view (120).”  ¶ [0041]: “FIG. 1B illustrates example synthesized texture data 114-1 and a corresponding texture hole mask 118-1 in a synthesized view generated from one or more views and their corresponding depth images using DIBR operations.”  ¶ [0042]: “As shown in the texture hole mask (118-1), the texture data (114-1) depicts an image with one or more texture hole regions such as 106-1, 106-2, etc., in which pixels contain no available image data and/or corresponding depth information in associated depth data. These pixels in the texture hole regions (e.g., 106-1, 106-2, etc.) may represent disoccluded portions of an image (or image frame) depicted by the synthesized texture data (114-1) that were previously occluded (e.g., hidden behind visual objects, etc.) in pre-synthesized views used to generate the synthesized views.”  ¶ [0043]: “Since the pre-synthesized views have those disoccluded portions occluded, the pre-synthesized views do not contain texture data portions for these texture hole regions (or disoccluded portions) of the image depicted by the synthesized texture data (114-1).” ) (  ).
 	Thus, in order to obtain a more versatile and accurate texture mapping image rendering system having cumulative features and/or functionalities taught by WANG and JIA, it would have been obvious to one of ordinary skill in the art to have modified the texture mapping system taught WANG to also incorporate the filling of holes due to a background area occluded by a foreground object being disoccluded in a virtual target view synthesized form existing views, as taught by JIA. 
  	Regarding claim 6 (depends on claim 1), whereas WANG is not explicit as to, JIA further discloses: 
 	the target view image (e.g., ¶ [0040]: “synthesized view (120)”) comprises a target view texture information (e.g., ¶ [0040]: “synthesized texture data 114”) and a target view depth information (e.g. ¶ [0040]: “associated depth data 116 (which indicates depth information for pixels represented in the texture data (114)”) (¶ [0040]: “as a result of the DIBR operations (104), synthesized texture data 114, associated depth data 116 (which indicates depth information for pixels represented in the texture data (114)) and a texture hole mask 118 (which indicates where holes are in the texture data (114)) are generated for the synthesized view (120).”).
  	Regarding claim 18, claim 18 is directed to the method implemented by the apparatus of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
 	Regarding claim 19, claim 19 is directed to a non-transitory digital storage medium having a computer program stored thereon for causing a computer to execute the method of claim 18 and, as such, is rejected for the same reasons applied above in the rejection of claim 18.
 	Regarding claim 20 (depends on claim 1), WANG discloses: 
 	wherein the target view synthesis stage is configured to perform the synthesis of the target view image (e.g., ¶ [0011]: “final texture”; ¶ [0081]: “constructing a single, optimal texture from the multiple input textures”;  ¶ [0087]: “The resulting large set of linear equations was then solved to establish the final texture.”) from the set of images (¶ [0010]: “reconstructing optimal texture maps from multiple views of a scene”) in a meshless manner (NOTE: The process of determining the optimal final texture does not rely on a mesh in any way.  There is no mention anywhere in the disclosure of using a mesh in the process of determining the optimal final texture of the desired view.).
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2004/0085325, hereinafter “WANG”) in view of JIA et al. (US 2020/0279384, hereinafter “JIA”) and further in view of Varekamp (US 2022/0139023).	
   	Regarding claim 2 (depends on claim 1), whereas WANG is not explicit as to, VAREKAMP teaches: 
  	the geometry representation of the one or more objects comprises a mesh, the mesh indicating a position of at least one of the one or more objects within the visual scene and a geometry of the at least one of the one or more objects (¶ [0004]: “In most such graphic specifications, the representation of the scene is by a combination of multiple texture maps with associated three-dimensional meshes. Indeed, a particularly effective approach in many scenarios is to represent image objects, or indeed the scene as a whole, by a polygon mesh where a set of polygons are connected by their common edges or corners (vertices), which are given by three-dimensional positions. The combined three-dimensional polygon mesh accordingly provides an effective model of three-dimensional objects, including possibly a three-dimensional description of an entire image. The polygon mesh is often a triangle mesh formed by triangles having common corners given in 3D space.”).
 	Thus, in order to perform texturing of a 3D model using the system disclosed by WANG, it would have been obvious to one of ordinary skill to have modified the system taught by WANG so that a 3D model being textured with the determined final optimal texture for the desired view of the scene comprises a mesh indicating a position and geometry of at least one of the one or more objects within the visual scene, as taught by VAREKAMP.
   	Regarding claim 3 (depends on claim 2), whereas WANG is not explicit as to, VAREKAMP further teaches: 
 	the mesh is a three-dimensional structure (¶ [0004]: “In most such graphic specifications, the representation of the scene is by a combination of multiple texture maps with associated three-dimensional meshes. Indeed, a particularly effective approach in many scenarios is to represent image objects, or indeed the scene as a whole, by a polygon mesh where a set of polygons are connected by their common edges or corners (vertices), which are given by three-dimensional positions. The combined three-dimensional polygon mesh accordingly provides an effective model of three-dimensional objects, including possibly a three-dimensional description of an entire image. The polygon mesh is often a triangle mesh formed by triangles having common corners given in 3D space.”).
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2004/0085325, hereinafter “WANG”) in view of JIA et al. (US 2020/0279384, hereinafter “JIA”) and further in view of AKISADA et al. (US 5,687,307, hereinafter “AKISADA”).
	Regarding claim 7 (depends on claim 1), whereas WANG is not explicit as to, AKISADA teaches: 
 	the texture mapping block is configured to map a point of the target view image on a point of the geometry representation by acquiring at least one intersection point of a straight line with the geometry representation, the straight line passing through the target position and through the point of the target view image (col. 9, lines 38-59: “FIG. 8 shows perspective coordinating (projection coordinating) which is a typical texture mapping on an object in space. First, a projection central point P is set in the space, and a quadrangular pyramid P-ABCD having the point P as the summit is set (note that rectangle ABCD is oblong). A point M is an intersection of two diagonals of the rectangle ABCD. A plane g crossing a line PM is placed between the point P and the object, and within the quadrangular pyramid, a rectangular area cut out by the plane g is an area A'B'C'D'. An intersection of two diagonals of the rectangle A'B'C'D' is M'. An area representing a texture image is EFGH and an intersection of its two diagonals is M" (not shown). The intersection M' is set to be co-axial with the intersection M", and the texture EFGH is set so as to include the rectangle A'B'C'D'. In this state, projection from the point P is performed and a part of the texture is mapped on the object (in FIG. 8, a letter "M" of the texture is mapped on the surface of the object). As shown in FIG. 8, when a texture-mapped object is seen from one viewpoint, an image projected on a screen is as shown in FIG. 11A. On the other hand, an screen image of the object from another viewpoint is as shown in FIG. 11B.”  See FIG. 8.).
 	Thus, in order to map the determined final optimal texture for the desired view of the scene onto the three-dimensional geometric model(s) of the object(s), it would have been obvious to one of ordinary skill in the art to have modified the texture mapping apparatus taught by WANG to incorporate the technique, taught by AKISADA, of mapping a point of a texture image onto a point of a geometry representation by acquiring a point of intersection of a line projected from a target position through a texture image to the geometry representation. 
 Allowable Subject Matter
	Claims  4-5, 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable amended if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).   
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                        


	
1